Title: From George Washington to Jeremiah Olney, 4 June 1783
From: Washington, George
To: Olney, Jeremiah


                  
                     Dr Sir
                     Head Quarters June 4th 1783
                  
                  You will receive by this conveyance blanck Discharges for the Non Commissd Officers & Privates of the Rhode Island Regt enlisted for the War, which, under the Restriction of the Endorsment are only to be considered as furloughs until farther Orders—you will be pleased to have them filled up & the men permitted, under the direction of a proportionable number of Officers, to retire to the State immediately—Orders will soon be transmitted to the remainder of the Corps for the regulation of their conduct.
                  The furloughed Men of the Rhode Island Regt will draw Provisions at Litchfild, & Hartford in their way to the State The Genl Orders on this subject were sent by the Post.
                  Should there be more furloughs than you have occasion for, you will be cautious to have such care taken of the residue as will absolutely prevent their being made use of for improper purposes. I am Dr Sir
                  
               